Docket No. 105437.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
          TERRANCE WALKER, Appellant.

                  Opinion filed January 23, 2009.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Thomas, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    Following a bench trial, defendant, Terrance Walker, was
convicted in the circuit court of Cook County of one count of first
degree murder and one count of second degree murder. He was
sentenced to respective concurrent prison terms of 60 years and 15
years. The appellate court affirmed. No. 1–06–1761 (unpublished
order under Supreme Court Rule 23). We granted defendant’s petition
for leave to appeal (210 Ill. 2d R. 315). For the reasons that follow,
we reverse the judgment of the appellate court and remand this cause
to the circuit court for a new trial.
                           BACKGROUND
     Because of our ultimate resolution of this appeal, we need not set
forth a detailed recitation of the factual background in this case.
Accordingly, we discuss only those facts necessary for an
understanding of our analysis and disposition.
     In June 1992, defendant, who was then 15 years old, was charged
with the first degree murders of Terry Matthews and Damian
Stafford. On July 9, 1992, Cook County Assistant Public Defender
Marijane Placek entered an appearance on behalf of defendant.
However, on August 12, 1993, Assistant Public Defender Shelton
Green filed a motion for continuance, stating that Placek was on a
leave of absence until September 13, 1993, and requesting that the
proceedings be continued until sometime after her return. On
November 19, 1993, a motion to suppress statements was filed by
Assistant Public Defender Viola Armijo Rouse, who appears to have
been assigned defendant’s case after Placek. This motion alleged that
a seven-page, handwritten inculpatory statement made by defendant
on June 15, 1992, at the Chicago police department’s Area 5
headquarters was the result of police improperly questioning
defendant without the presence of a parent or youth officer, and that
it was neither knowingly nor voluntarily made.
     During a status hearing on December 16, 1993, Rouse indicated
that defendant would be waiving his right to a jury trial, and the
parties stated that they were ready to set a trial date. The court
inquired whether defense counsel was withdrawing her pending
motion to suppress defendant’s inculpatory statement. Rouse
responded that she was exploring whether there could be a “possible
disposition of the case,” and asked that the motion be “entered and
continued.” The court stated “I can hear that [motion] along with the
trial” and, by agreement, set January 20, 1994, as the trial date.
     On January 20, defendant’s case was called for trial, and the State
answered that it was ready to proceed. The following colloquy then
occurred between defense counsel and the court:
             “[Defense Counsel]: Judge, I had [defendant’s] case up on
         January 26th, and [defendant] left a message yesterday that
         his case was up today. I have been on trial both Tuesday and
         Wednesday before Judge Karnezis, on Tuesday until about


                                  -2-
        6:00 and yesterday until 7:10. I am not ready to go to trial
        today, and I did not call the State. He asked me why I didn’t
        call. But, as I said, I have it up for next week.
            THE COURT: Ms. Rouse, this has been set. I am sorry.
        We will pass this case for trial.
            [Defense Counsel]: I am not ready for trial, Judge, and I
        will not be able to go to trial today.
            THE COURT: It is irrelevant. There isn’t a private
        attorney in the business who hasn’t tried to pull something
        like this.
            [Defense Counsel]: As the court knows, I was not
        originally assigned to [defendant’s] case.
            THE COURT: I know, but it is a dirty shame.”
    The foregoing is the entire discussion between the court and
defense counsel regarding her request for continuance due to her
admitted unpreparedness. Although the court temporarily passed
defendant’s case, the record does not indicate how much time elapsed
until the proceedings resumed. When they did, defense counsel
tendered to the court an executed jury waiver signed by defendant.
The court questioned him about the waiver and found that it was
knowingly and intelligently made.
    Defendant’s bench trial then commenced. In his opening
argument, the prosecutor emphasized that defendant made an
inculpatory statement in which he confessed to committing the
crimes, and that the evidence found at the scene corroborated this
confession. Defense counsel waived opening statement.
    The State then presented its case in chief. Chicago police officer
Gregory Bella testified that he and his partner responded to a call
from dispatch reporting a possible double homicide, and discovered
two men seated in the front seats of a car, both shot in the back of the
head. Bella then identified several photographs of the crime scene and
the victims. Defense counsel did not cross-examine this witness.
    The State’s next witness, Robert Davie, was a forensic
investigator with the Chicago police department’s crime lab who
processed the crime scene. Davie identified photographs of two fired
cartridge cases he recovered from the rear floor of the vehicle, and
one .22-caliber cartridge case found in the front passenger area.

                                  -3-
Although he was unable to recall how many fingerprints he was able
to lift, he did recall that one was recovered from the exterior of the
car’s rear door, and that it was submitted to the crime lab for further
analysis. Defense counsel then cross-examined the witness, which, in
its entirety, was as follows:
             “Q. Officer Davie, you took print ridge impressions from
         both the inside and outside of the car, is that correct?
             A. That’s correct.
             Q. And from the left side and from the right side?
             A. Right.
             Q. And you took 16 ridge impressions, is that correct?
             A. I believe so, if that is what the report states.”
     The State also called James Brewer, a latent fingerprint examiner
for the Chicago police department. Brewer testified that there were 16
latent fingerprint lifts from the crime scene, with one lift recovered
from the right exterior rear door of the car in which the victims were
discovered. Brewer submitted this print to the Automated Fingerprint
Identification System, which suggested a possible match with
defendant. He then compared the prints and confirmed that they were
a match.
     Defense counsel, who had stipulated that Brewer was an expert
in the field of latent fingerprint examination, then cross-examined the
witness, which, in its entirety, was as follows:
             “Q. Officer Brewer, out of the 16 lifts that were tendered
         to you, only one matched [defendant’s] prints, is that correct?
             A. That’s correct.
             Q. That was from the exterior door?
             A. I have to look. Yes.”
The prosecution then proceeded by way of stipulation, stating that if
Chicago Police Detective Michael Fleming were called, he would
testify that after being informed by Brewer of the fingerprint match
on June 15, 1992, he brought defendant to Area 5. Fleming also
notified the State’s Attorney’s office, and Assistant State’s Attorney
Catherine Bernard arrived at the station. Defense counsel agreed to
this stipulation.


                                  -4-
     As its final witness, the State called Assistant State’s Attorney
Bernard, who testified that on June 15, 1992, she went to Area 5 to
interview defendant about the murders. After speaking with
Detectives Fleming and Schak about the investigation, Bernard gave
defendant Miranda warnings in the presence of Schak and Youth
Officer Masonick, and defendant stated that he understood. Bernard
knew defendant was a minor, and told him that he would be charged
as an adult. After speaking with defendant for approximately one-half
hour, Bernard asked him if he wanted to provide an inculpatory
statement. Bernard explained to defendant the difference between a
handwritten statement, an oral statement and a court-reported
statement, and he chose to give a handwritten statement.
     According to Bernard, she then went to a different room and
wrote down a summary of what defendant had told her. When
Bernard finished the draft, defendant was brought to the room, they
read over her summary together, and made corrections where
necessary. Bernard, defendant, Masonick and Schak all initialed each
change, and signed each page of the statement. The prosecutor then
showed Bernard a seven-page handwritten statement, which she
identified as the one she wrote out.
     Defense counsel then briefly cross-examined Bernard. She stated
that when she arrived at Area 5, the detectives had already questioned
defendant, and they conveyed this information to her. Bernard could
not recall if they told her there was a youth officer present when they
initially questioned defendant, and did not know when the youth
officer arrived at Area 5, although he was present when she began her
own questioning of defendant.
     After Bernard was excused, the prosecution again proceeded by
way of stipulation. The mothers of both victims, if called to testify,
would state that their sons were alive prior to June 8, 1992, and the
State would introduce photos showing them deceased. The State also
stipulated that if Dr. Robert Kirschner were called, he would testify
that he was employed by the Cook County medical examiner’s office,
he was qualified as an expert in the field of forensic pathology, he
performed autopsies on both victims, and the victims’ causes of death
was multiple gunshot wounds to the back of their heads. Defense
counsel agreed to these stipulations. The State then rested its case in
chief.

                                 -5-
    Defense counsel’s case consisted, in its entirety, of the following
stipulation:
             “It would be stipulated between the parties that if
         Detective Schak and/or Detective Fleming were called to
         testify, they would testify that after the arrest of [defendant]
         they interviewed him, and that he told them that he had
         known Terry Matthews for a long time. He stated that Terry
         Matthews and a friend of his had accused him of stealing
         some dope, and that he was afraid of them. He stated that he
         knew these individuals to have a gun, and he thought that they
         would hurt him or his family. So stipulated?
             [Prosecutor]: So stipulated, your honor.”
With that, the defense rested.
    In its closing argument, the State emphasized that defendant’s
inculpatory statement was the key piece of evidence, stating that “the
case obviously boils down to the statement in this case, since there
were no eyewitnesses.” Defense counsel, in her closing argument,
asked that defendant be found not guilty of first degree murder on the
basis that his inculpatory statement showed that he and his family had
been threatened by the victims.
    The circuit court immediately gave a ruling from the bench. In
convicting defendant of the first degree murder of Matthews and the
second degree murder of Stafford, the court explicitly stated that it
was exclusively relying upon defendant’s inculpatory statement, as it
was “[l]ooking not beyond the four corners of this seven-page
document,” which was “not disputed.” The court, however, delayed
defendant’s sentencing to February 15, 1994, in order to obtain a
presentencing report. When the parties returned on that date, defense
counsel informed the court that she was ready for sentencing and that
she was not filing a motion for new trial. After sentencing defendant,
the trial court then admonished him regarding his right to appeal.
    The record reflects that, between August 1994 and March 1996,
defendant made a series of unsuccessful pro se attempts to appeal the
judgment of the circuit court. Included in the record are the circuit
court’s memorandum of orders as well as the pleadings filed by
defendant, which included motions for trial transcripts and for
common law record, a motion to vacate judgment and allow

                                  -6-
defendant to file an appeal, and a motion to file a late notice of
appeal. The circuit court denied these motions. Defendant also filed
a pro se motion in the appellate court for leave to file a late notice of
appeal and for appointment of counsel, which was similarly denied.
    Ten years later, on March 10, 2006, defendant filed with this court
a motion for supervisory order, pursuant to our Rule 383 (155 Ill. 2d
R. 383). Walker v. Hon. Paul P. Biebel, No. 102338. Defendant, now
represented by counsel, alleged that the admonishment regarding his
right to appeal given by the circuit court after his convictions in 1994
was insufficient under the requirements of our Rule 605(a) as it
existed at that time. Defendant further alleged that because his trial
counsel never filed a motion for new trial, a motion to reconsider
sentence, or a notice of appeal–even though defendant requested that
counsel appeal his conviction–the circuit court’s failure to comply
with Rule 605(a) prejudiced defendant in his pro se attempts to
preserve his appellate rights.
    On May 10, 2006, this court entered a supervisory order directing
the circuit court to reopen defendant’s case, admonish him in
accordance with Rule 605(a), and allow him to file a notice of appeal
from the original judgment within 30 days of the date of the
admonishment. On June 16, 2006, defendant’s case was reopened in
the circuit court, and he was admonished anew of his right to appeal
the 1994 judgment of the circuit court. On that same date, defendant
filed a notice of appeal with the appellate court.
    Defendant raised two arguments on appeal: first, he asserted that
the circuit court abused its discretion in denying his trial counsel’s
request for a continuance when she informed the court that she was
unprepared for trial; second, defendant alleged that his trial counsel
was ineffective, inter alia, by failing to prepare for trial, failing to ask
for a ruling on the motion to suppress defendant’s inculpatory
statement and failing to file a posttrial motion.
    The appellate court affirmed the judgment of the circuit court. In
its unpublished order under Rule 23, the appellate court rejected
defendant’s arguments that his trial counsel was ineffective and that
the circuit court abused its discretion by denying defense counsel’s
request for continuance and commencing trial when she indicated she
was unprepared.


                                    -7-
     This court allowed defendant’s petition for leave to appeal (210
Ill. 2d R. 315).

                              ANALYSIS
    Defendant advances two main arguments before this court,
mirroring those raised below. First, he contends that the circuit court
abused its discretion in denying a continuance where defense counsel
admitted she was unprepared to try defendant’s double-murder case.
In addition, defendant asserts that his trial counsel was ineffective in
various respects throughout the proceedings. Based upon these
alleged errors, defendant requests that we reverse the judgments of
the appellate and circuit courts and grant him a new trial.
    In response, the State advances the threshold argument that
defendant has procedurally defaulted his claim that the circuit court
abused its discretion in denying defense counsel’s request for a
continuance because this claim was not preserved in a posttrial
motion. See People v. Enoch, 122 Ill. 2d 176, 186 (1988); 725 ILCS
5/116–1 (West 1994). Generally, the failure to set forth the alleged
errors made by the trial court and to specify grounds for a new trial in
a posttrial motion constitutes a procedural default of the issue on
review in the absence of plain error. People v. Naylor, 229 Ill. 2d 584,
592-93 (2008). Defendant concedes that this specific claim was not
properly preserved by his trial counsel for purposes of appellate
review, and requests that we excuse his procedural default and
consider his allegations of error under the plain-error doctrine of
Supreme Court Rule 615(a) (134 Ill. 2d R. 615(a)).
    The plain-error doctrine is a limited and narrow exception to the
general rule of procedural default (Naylor, 229 Ill. 2d at 593) and
allows a reviewing court to consider unpreserved error when one of
two conditions is met:
        “(1) a clear and obvious error occurs and the evidence is so
        closely balanced that the error alone threatened to tip the
        scales of justice against the defendant, regardless of the
        seriousness of the error, or (2) a clear or obvious error occurs
        and that error is so serious that it affected the fairness of the
        defendant’s trial and challenged the integrity of the judicial



                                  -8-
         process, regardless of the closeness of the evidence.” People
         v. Piatkowski, 225 Ill. 2d 551, 565 (2007).
Under both prongs of the plain-error doctrine, the burden of
persuasion remains with defendant. Naylor, 229 Ill. 2d at 593. If a
defendant fails to satisfy this burden, the result is that the “procedural
default must be honored.” People v. Keene, 169 Ill. 2d 1, 17 (1995).
The initial step in conducting plain-error analysis is to determine
whether error occurred at all. People v. Hudson, 228 Ill. 2d 181, 191
(2008). This requires us to conduct a substantive review of the issue.
People v. Johnson, 208 Ill. 2d 53, 64 (2003).
    It is well settled that the granting or denial of a continuance is a
matter resting in the sound discretion of the trial court, and a
reviewing court will not interfere with that decision absent a clear
abuse of discretion. People v. Chapman, 194 Ill. 2d 186, 241 (2000).
However, “[w]here it appears that the refusal of additional time in
some manner embarrassed the accused in the preparation of his
defense and thereby prejudiced his rights, a resulting conviction will
be reversed.” People v. Lewis, 165 Ill. 2d 305, 327 (1995).
    Whether there has been an abuse of discretion necessarily depends
upon the facts and circumstances in each case (People v. Friedman,
79 Ill. 2d 341, 347-48 (1980); 725 ILCS 5/114–4 (West 1994)), and
“[t]here is no mechanical test *** for determining the point at which
the denial of a continuance in order to accelerate the judicial
proceedings violates the substantive right of the accused to properly
defend.” People v. Lott, 66 Ill. 2d 290, 297 (1977). Factors a court
may consider in determining whether to grant a continuance request
by a defendant in a criminal case include the movant’s diligence, the
defendant’s right to a speedy, fair and impartial trial and the interests
of justice. People v. Segoviano, 189 Ill. 2d 228, 245 (2000); People
v. Coleman, 203 Ill. App. 3d 83, 100 (1990); 725 ILCS 5/114–4
(West 1994). Other relevant factors include whether counsel for
defendant was unable to prepare for trial because he or she had been
held to trial in another cause (725 ILCS 5/114–4(b)(2) (West 1994)),
the history of the case (Coleman, 203 Ill. App. 3d at 100)), the
complexity of the matter (People v. Nickols, 41 Ill. App. 3d 974, 979
(1976)), the seriousness of the charges (People v. Hamilton, 17 Ill.
App. 3d 740, 742 (1974)), as well as docket management, judicial


                                   -9-
economy and inconvenience to the parties and witnesses (People v.
Sullivan, 52 Ill. App. 3d 666, 670 (1977)).
     We hold that the record clearly establishes that the circuit court
completely failed to exercise discretion in ruling on defense counsel’s
request for a continuance of defendant’s trial, as it is devoid of
evidence showing that the circuit court considered any of the relevant
factors in denying the continuance. We further note that the appellate
court, in upholding the judgment of the circuit court, similarly failed
to consider these factors. The record supports the inescapable
conclusion that the circuit court mechanically denied the continuance
without engaging in thoughtful consideration of the specific facts and
circumstances presented in this matter.
     The history of this case does not show, and the circuit court did
not find, any pattern of delay occasioned by defendant. The January
20, 1994, trial date was the first trial date set by the parties. Further,
it appears that continuances prior to this date had been by the parties’
agreement, and that defendant had not sought to delay the
proceedings by requesting a change of counsel, a change of judge or
by being uncooperative with counsel.
     When the case was called for trial, defense counsel immediately
informed the court that she had miscalendared defendant’s trial date
for January 26, and only discovered her mistake when defendant left
her a telephone message the prior day stating that his case was set for
trial the following day. In addition, counsel also stated that she had
been on trial the previous two evenings before another judge, until 6
p.m. and 7:10 p.m. Due to her mistake and also her being on trial in
other cases, she had failed to prepare for defendant’s trial and
candidly admitted, “I am not ready to go to trial today.” In response,
the circuit court, without further discussion, ruled: “[T]his has been
set. I am sorry. We will pass this case for trial.” Defense counsel
immediately stated once again that she was “not ready for trial” and
would “not be able to go to trial today.” The circuit court tersely
responded, “[i]t is irrelevant,” and cut off any further explanation that
could be offered by counsel, or any questions that the court itself
could have posed to obtain the data it needed to exercise its discretion
and render an informed decision. After making its summary ruling,
the court, in no uncertain terms, indicated that the matter was closed.
Nothing in the record shows that the circuit court considered the

                                  -10-
relevant factors of the diligence of the movant and defense counsel’s
inability to prepare because she had been held to trial in another
cause. The circuit court’s erroneous statement that counsel’s
explanation was “irrelevant” distinguishes this case from those
instances where parties dispute the correctness of a circuit court’s
weighing of relevant factors in deciding whether to grant or deny a
continuance, and further supports our determination that it totally
failed to exercise discretion in denying the continuance request.
     Further, in ruling on the continuance request, the circuit court
made no comment regarding the interests of justice, the severity of
the double-murder charges or the complexity of the case. Similarly,
the court made no mention of docket management, judicial economy
or inconvenience to the parties or witnesses in connection with the
continuance request. We note that counsel was not even afforded the
opportunity to inform the court as to how long of a continuance she
sought, which would be important to a court’s consideration of a
continuance request. See People v. Childress, 276 Ill. App. 3d 402,
413 (1995) (finding reversible error where the court, inter alia, failed
to inquire of counsel how long a continuance would be needed). It is
reasonable to assume that, because counsel erroneously recorded the
trial date for the following week, she would have requested a short
continuance until the time that she had originally set the matter. In
addition, defendant requested a bench trial, which would have been
relevant to the court’s ruling, as it may have been more easily
rescheduled than a jury trial. Further, the four witnesses that were
present to testify for the State’s case in chief were employees of the
Chicago police department or the State’s Attorney’s office based in
Chicago, and the record reflects that the State did not make an
objection to defense counsel’s request for continuance.
     The State, however, now argues that the circuit court’s ruling was
not in error because the record “gives rise to a reasonable inference
that the court perceived [the continuance request] as a delaying
tactic,” and that the court found counsel’s “excuse” to be
“disingenuous.” We disagree. In support of its argument, the State
relies upon the circuit court’s curious remark to defense counsel–who
was an appointed public defender–that “there isn’t a private attorney
in the business who hasn’t tried to pull something like this,” and that
her request was “a dirty shame.” We are unable to discern from the

                                 -11-
record what could have prompted the court to make these disparaging
remarks to counsel, which appear to be totally unrelated to
defendant’s case. Although we do not quarrel with the circuit court’s
apparent underlying sentiment that continuances may not be used to
thwart the administration of justice or as a vehicle for improper delay,
there is nothing in this record to suggest that such was the motivation
for the request here. The circuit court evinced an openly hostile
attitude toward defense counsel which, from our review of the record,
appears to have no basis, and which was not explained by the court
in its ruling. We cannot condone that whatever displeasure the court
had with defendant’s counsel–or with defense counsel in general–was
visited upon defendant. It must be remembered that “[t]he
constitutional guaranty that an accused shall have the assistance of
counsel is not a barren right but one of inestimable value to him, and
he should not be deprived of it by compelling counsel to go to trial
unprepared and without an opportunity of studying the case.” People
v. Blumenfeld, 330 Ill. 474, 489 (1928).
     Finally, we note that the entire exchange between defense counsel
and the circuit court regarding counsel’s request for a continuance
comprises less than one page of trial transcript. The conclusion is
inescapable that under the specific facts here, the circuit court
completely abdicated its responsibility to conduct an informed
deliberation of defense counsel’s motion and, instead, immediately
and reflexively denied the continuance request on the sole basis that
the case had been set for trial. We take this opportunity to remind our
bench and bar that at issue in a request for a continuance in a criminal
trial is not only a circuit court’s discretion as to whether to grant that
request, but also a defendant’s constitutional right to a fair,
procedurally sound trial, which necessitates the making of a sufficient
record to establish that a defendant has been afforded a fair process.
Courts have inherent authority to guarantee each defendant a fair trial.
People v. Lawson, 67 Ill. 2d 449, 456 (1977). “These powers enable
the circuit court simultaneously to protect the legitimate rights of
defendants, maintain respect for its calendar, and satisfy the public’s
interest in the fair and efficient prosecution of those accused of
crime.” People v. Rudi, 103 Ill. 2d 216, 222 (1984). Although
“ ‘[j]udicial patience need not be infinite’ ” (People v. Johnson, 205
Ill. 2d 381, 406 (2002), quoting People v. Williams, 92 Ill. 2d 109,

                                  -12-
116 (1982)), we emphasize that “ ‘a myopic insistence upon
expeditiousness in the face of a justifiable request for delay can
render the right to defend with counsel an empty formality.’ ” People
v. Gosier, 145 Ill. 2d 127, 157 (1991), quoting Ungar v. Sarafite, 376
U.S. 575, 589, 11 L. Ed. 2d 921, 931, 84 S. Ct. 841, 849 (1964).
    Accordingly, we hold that the unique facts presented in the instant
matter unquestionably support the conclusion that, in abdicating its
duty to exercise discretion in ruling upon defense counsel’s request
for continuance, the circuit court committed error. This
determination, however, does not end our inquiry. We further hold
that the trial court’s error was so serious as to affect the fairness of
defendant’s trial and challenged the integrity of the judicial process,
regardless of the closeness of the evidence. See Piatkowski, 225 Ill.
2d at 565. Defendant, therefore, has satisfied the second prong of the
plain-error doctrine.
    The result of the court’s utter failure to exercise discretion in
denying the continuance request was to force defendant to go to trial
on double-murder charges despite defense counsel’s repeated
statements that she was unable to proceed because of lack of
preparation. The 42 pages of trial transcript which comprise the
entirety of defendant’s double-murder trial reveal that defense
counsel waived opening statement, raised no objections to the State’s
evidence, and engaged in limited cross-examination of the State’s
witnesses, which elicited information buttressing the State’s case and
which had already been established by the State through direct
examination. Counsel also failed to move for a directed verdict at the
close of the State’s evidence, failed to call any witnesses for the
defense, failed to present a comprehensive closing argument, and
failed to file either a posttrial motion or a notice of appeal. In
addition, counsel failed to litigate her previously filed motion to
suppress defendant’s inculpatory statement, which, in the words of
the prosecutor, was the key piece of evidence and which, in the circuit
court’s ruling, was found to be “not disputed” and formed the
exclusive basis of defendant’s convictions.
    In sum, under the specific facts presented, we hold that the circuit
court’s failure to exercise its discretion in reflexively, arbitrarily and
mechanically denying defense counsel’s request for a continuance
was error in that the denial “embarrassed the accused in the

                                  -13-
preparation of his defense and thereby prejudiced his rights.” Lewis,
165 Ill. 2d at 327. We further find that this error was so serious that
it demonstrably affected the fairness of defendant’s trial and
challenged the integrity of the judicial process. Although the circuit
court had the opportunity and obligation to engage in informed
deliberation and explain its reasoning in denying the continuance
request, there is nothing in the record to demonstrate the exercise of
its discretion. Accordingly, defendant has established plain error and
he must be afforded a new trial.
     As a final point, we find that there is no double jeopardy
impediment to a new trial. After carefully reviewing the record, we
conclude that the evidence was sufficient to prove defendant guilty
beyond a reasonable doubt. By this finding, however, we reach no
conclusion as to defendant’s guilt that would be binding on retrial.
Naylor, 229 Ill. 2d at 610-11.
     Because of our resolution, we need not consider defendant’s
arguments that trial counsel was ineffective.

                           CONCLUSION
    For the foregoing reasons, the judgments of the appellate and
circuit courts are reversed. We remand this cause to the circuit court
for a new trial.

                                 Appellate court judgment reversed;
                                   circuit court judgment reversed;
                                                   cause remanded.




                                 -14-